REQUESTED BY: Robert E. Roeder, McPherson County Attorney
When two or more counties unite in employing a county agricultural agent, do the county boards determine the proportionate share each county shall bear of the expense of the counties concerned?
No.
You have asked how, under Neb.Rev.Stat. § 2-1607 (Reissue 1977) a county board determines a county's proportionate share of the expenses of a multiple county agricultural extension service.
Under the provisions of Article 16, of Chapter 2 of our statutes the Legislature has provided for the creation of both single and multi-county agricultural extension services. With regard to the administration of such services, 2-1604
provides that the:
   The county board shall annually set aside in the general fund of the county an amount equal to the county extension budget; . . . As claims are approved by the board of directors and filed with the county clerk, the county board shall order warrants to be drawn upon the general fund of the county in payment of such claims.
Also, with regard to multi-county extension services, 2-1607
(Reissue 1977) provides that: `Each county shall bear its proportionate share of the expense of the counties concerned and shall unite into a board for the management of the work. . . .'
In State ex rel. Agricultural Extension Service v.Miller, 182 Neb. 285, 157 N.W.2d 469 (1967) our Supreme Court held that the `county board has only such powers as the Legislature grants;' that the `statute was carefully drawn to avoid the contention that the county board had any control over the county extension budget;' and that `no authority is granted to reduce, alter, or amend the county extension budget.'
From this holding, and the fact that the Legislature has not given county boards authority to prorate the costs of multiple county extension services among the participating counties, it is our conclusion that it is the board of a multiple county agricultural extension service that has the responsibility of prorating such costs.
You have also expressed some concern with regard to the method of prorating the costs among the counties included in a multi-county extension service. There are a number of ways a board might prorate the costs among participating counties and it is quite clear that the Legislature has left it to the discretion of the extension service boards to determine the most equitable method. Whether or not the costs in a particular instance are prorated among participating counties would, in our opinion, be a question of fact in each case, and not a question of law to which we could address ourselves.
Very truly yours, PAUL L. DOUGLAS Attorney General Bernard L. Packett Assistant Attorney General APPROVED:Paul L. Douglas
Attorney General